COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges AtLee, Malveaux and Senior Judge Annunziata
              Argued at Fredericksburg, Virginia


              MIGUEL ANGEL SALMERON
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 0475-16-4                               JUDGE MARY BENNETT MALVEAUX
                                                                                AUGUST 22, 2017
              COMMONWEALTH OF VIRGINIA


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 John M. Tran, Judge

                               Kathryn C. Donoghue, Senior Assistant Public Defender, for
                               appellant.

                               Virginia B. Theisen, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Miguel Salmeron (“appellant”) was convicted of abduction with the intent to defile, in

              violation of Code § 18.2-48, and two counts of aggravated sexual battery, in violation of Code

              § 18.2-67.3. On appeal, he contends that the trial court erred in sustaining the Commonwealth’s

              objections to appellant’s questions as leading. Appellant further argues that the court erred in

              finding sufficient evidence to convict, as the victim’s testimony was inherently incredible. For the

              following reasons, we affirm the judgment of the trial court.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND

                                              The Offense

       In 2013, D.R., a twelve-year-old girl, lived in an apartment building with her family.

Appellant and his family lived upstairs in the same building. The families’ children often played

together, and the adults were good friends.

       Appellant would occasionally drive D.R. and his daughter, E.S., to school. During one of

these trips just before the summer of 2013, appellant touched D.R.’s thigh while she was sitting

in the front seat. D.R. felt uncomfortable and did not ride to school with appellant after this

incident.

       During the summer of 2013, D.R. tutored E.S. at appellant’s apartment. During one of

these sessions, E.S. told D.R. that she forgot her notebook in her bedroom, which she shared with

her parents. When D.R. went to retrieve the notebook, she saw appellant on the bed. As D.R.

grabbed the book, appellant seized her by the shoulders and pushed her into the bathroom

connected to the bedroom. Appellant closed the bathroom door and took off D.R.’s clothes.

D.R. was “screaming and crying” at this time. Appellant touched D.R.’s chest with his hands.

He also touched the area surrounding D.R.’s vagina with both his hand and his unclothed penis.1

Once appellant stopped touching D.R., he told her to “keep quiet and not tell anyone.”

       After the incident, D.R. dressed in the bathroom and went back to her apartment with her

little sister, C.R., who had been on appellant’s balcony with E.S. D.R. did not tell her parents

about the incident because she was afraid appellant would “do something” to her family.

       The two families interacted normally after the incident, and D.R. continued to tutor E.S.,

at both her apartment and appellant’s apartment. D.R.’s mother did not observe her behaving


       1
         D.R. identified these areas at trial by circling the chest area and the genital area, which
she labeled “girl area,” on a diagram provided by the Commonwealth. She also labeled
appellant’s genitalia as “boy parts.”
                                                 -2-
any differently while the two families were together, but she did notice that D.R. would always

go into her bedroom when appellant was around. D.R. did not go to appellant’s apartment alone

after the incident.

        On August 7, 2014, D.R. told her mother about the sexual assault. After D.R. told her

what had happened, her mother informed appellant’s wife, Marta Villatoro, who immediately

came downstairs to their apartment. D.R. told her what had occurred. Villatoro called her

husband and told her what D.R. had reported.

        That same day, appellant was working at Loudoun Quarries, but left unexpectedly and

without notice that afternoon. He never returned to his job. Appellant contacted his employer a

few days later, told him that he “had a bad problem,” and asked about getting his paychecks to

his family. He also asked if he could have his job back in the future. Appellant called his

employer additional times to check on getting his pay and other benefits, including 401(k) funds,

to his family. A check from appellant’s 401(k) plan was eventually sent to him in North

Carolina.

        On October 8, 2014, appellant was arrested in North Carolina. Appellant told law

enforcement that he was “Jose Dominguez,” and he possessed a North Carolina identification

card in that name.

        Appellant was indicted for abduction with the intent to defile, in violation of Code

§ 18.2-48, three counts of aggravated sexual battery, in violation of Code § 18.2-67.3, and

animate object sexual penetration in violation of Code § 18.2-67.2. On May 22, 2015, one count

of aggravated sexual battery was severed from the charges. On June 15, 2015, appellant was

tried before a jury on the remaining four indictments.




                                               -3-
                                              The Trial

       The first witness for the Commonwealth was D.R., who was fourteen at the time of trial.

During cross-examination, appellant’s counsel questioned D.R. about prior inconsistent

statements she had made during the investigation and in prior hearings.

       Appellant’s counsel challenged inconsistencies in D.R.’s account of the specific nature of

the sexual contact that occurred during the assault. Although D.R. testified on cross-examination

that appellant had put his finger in her vagina, appellant’s counsel reminded her that on direct

examination she said no such penetration occurred. Similarly, counsel reminded her that while

she testified on direct examination that appellant never touched her “girl part,” she said at the

preliminary hearing that he had touched his “private part” to hers. D.R. clarified that she had

meant appellant had touched her vagina with his penis by “touch[ing] around it,” but that he did

not “put it in.” She testified on re-direct that it was hard to remember all the details of the

incident, which happened two years earlier. When questioned further about inconsistent

statements she made regarding any digital penetration, she replied, “I’m up here and I’m under a

lot of pressure and you’re making me feel worse.”

       Appellant’s counsel also highlighted inconsistencies in D.R.’s memory about the

circumstances surrounding the assault. Whereas D.R. had testified at the preliminary hearing

that when she left the bedroom C.R. was watching television and E.S. was practicing reading,

she testified at trial that they were both on the balcony. She testified on cross-examination that

she left the notebook in the bedroom after previously testifying that she had thrown it. She

testified at trial that appellant was fully clothed when she first saw him in the bedroom after

saying at the preliminary hearing that he was not wearing a shirt. And after testifying at the

preliminary hearing that it had taken appellant twenty-five minutes to remove her shirt and

fifteen minutes to remove her pants, D.R. testified at trial that she could not remember how long

                                                 -4-
she was in the bathroom with appellant. D.R. explained that she did not remember many of these

details because the attack had occurred “a while back” and she was “more focused on getting

out” of the bathroom at the time. She testified that she did not have a good memory for certain

details, such as what appellant was wearing during the assault. She also said that counsel for

appellant was “confusing” her.

        E.S. testified on her father’s behalf. She testified that there was not a time in which she

was alone in her apartment with just appellant, D.R., and C.R. E.S. stated that if she was in the

living room, she could hear people both in the bedroom and its connected bathroom. She

testified that when she and a friend were studying at her apartment, they would have been in the

living room. E.S. stated that at no time during the summer of 2013 did anything unusual happen

in her apartment.

       During E.S.’s testimony, the Commonwealth’s attorney objected to many questions asked

by appellant’s counsel as leading. The trial court sustained some of these objections. After the

court sustained one such objection towards the end of E.S.’s direct testimony, appellant’s counsel

asked the court for permission to approach the bench, and the court denied this request.

       Appellant testified and denied touching D.R. inappropriately. He said that he left the area

after his wife told him about the allegations because “justice was not going to be done” and that

he was waiting in North Carolina to receive money from his employer in order to pay for an

attorney. Appellant stated that he found the “Jose Dominguez” ID on a couch outside and that he

did not know why he told the police that the name on the ID was his real identity.

       Appellant renewed a previously stated motion to strike based upon the inconsistencies in

D.R.’s testimony. The court denied the motions to strike the aggravated sexual battery and

abduction charges, and took the motion to strike the animate object sexual penetration charge

under advisement. The jury, during deliberation, sent a question to the court concerning the

                                               -5-
animate object sexual penetration charge, and at that time the court stated that it would be

unnecessary to answer the question because it was striking that particular charge. The jury found

appellant guilty of both counts of aggravated sexual battery and of abduction with the intent to

defile.

          Appellant filed a motion to set aside the jury verdict. The court denied the motion.

Appellant appealed his convictions to this Court.2

                                             II. ANALYSIS

                                         A. Leading Questions

          On appeal, appellant first argues that the trial court erred in sustaining the

Commonwealth’s objections to leading during the testimony of E.S., as the questions were not

leading and the refusal to admit this testimony was prejudicial. The Commonwealth, in

response, contends that this assignment of error has been waived pursuant to Rule 5A:18.

          Rule 5A:18 provides that “[n]o ruling of the trial court . . . will be considered as a basis

for reversal unless an objection was stated with reasonable certainty at the time of the ruling,

except for good cause shown or to enable the Court of Appeals to attain the ends of justice.”

Under Rule 5A:18, the “same argument must have been raised, with specificity, at trial before it

can be considered on appeal.” Correll v. Commonwealth, 42 Va. App. 311, 324, 591 S.E.2d 712,

719 (2004), aff’d on other grounds, 269 Va. 3, 607 S.E.2d 119 (2005). “Making one specific

argument on an issue does not preserve a separate legal point on the same issue for review.”

Edwards v. Commonwealth, 41 Va. App. 752, 760, 589 S.E.2d 444, 448 (2003) (en banc), aff’d



          2
          In separate proceedings after this trial, appellant entered Alford guilty pleas to two
additional counts of aggravated sexual battery. While appellant’s notice of appeal references the
case numbers for all of his convictions, including the additional counts of aggravated sexual
battery, the assignments of error in his amended petition for appeal relate only to the jury trial
and reference only those charges on which he was actually tried. The two additional convictions
are therefore not at issue in this appeal.
                                                  -6-
by unpub’d order, No. 040019 (Va. Oct. 15, 2004). The purpose of Rule 5A:18 is to provide the

trial court with adequate notice of the objection, “so that the trial court has ‘an opportunity to

rule intelligently on the issues presented, thus avoiding unnecessary appeals and reversals.’”

Brown v. Commonwealth, 279 Va. 210, 217, 688 S.E.2d 185, 189 (2010) (quoting West v.

Commonwealth, 43 Va. App. 327, 337, 597 S.E.2d 274, 278 (2004)).

       The trial court sustained several objections made by the Commonwealth during counsel

for appellant’s direct examination of E.S., on the ground that the questions were leading in

nature. Aside from asking for permission to approach the bench, after each sustained objection

counsel for appellant rephrased or moved on to the next question without further comment.

During a break in the next witness’ testimony, however, appellant’s counsel told the court that

his co-counsel had “tried to elicit some testimony and ask [E.S.] some questions. The [c]ourt

ruled it was leading and didn’t allow her to get into it.” Appellant did not provide any further

explanation for why he wanted to make a proffer of E.S.’s testimony. The trial court allowed

counsel to proffer to what E.S. would have testified. After appellant’s proffer, the trial court

noted that it would “have sustained that in any event,” to which appellant’s counsel responded,

“[t]hat’s why I wanted to approach the bench to ask . . . if we could question her in a leading

manner, Your Honor, and we weren’t able to.” After some discussion, the court told counsel that

“a leading question is still a leading question. And she actually didn’t seem to need any help.”

Counsel for appellant replied, “I think with a little bit of leeway, we could have –,” to which the

court replied, “No. I think with a little bit of leeway you would have gotten her to say yes or no

to your questions, which is not how I like to direct.”

       Here, the record clearly reflects that appellant did not argue to the trial court that his

questions to E.S. were non-leading in nature. At no point did counsel for appellant challenge the

court’s characterization of the questions as leading. In fact, counsel for appellant specifically

                                                 -7-
stated that his request was to ask questions of E.S. in a leading manner. While appellant’s

proffer did alert the trial court to possible error, at no point did appellant’s counsel inform the

court of the specific error he now alleges on appeal. Thus, appellant has waived this assignment

of error under Rule 5A:18.3

                                B. Inherently Incredible Testimony

       Appellant further contends that the trial court erred in finding sufficient evidence to

convict him, as the complaining witness was inherently incredible.

       On appeal, when considering a challenge to the sufficiency of the evidence, “we

‘presume the judgment of the trial court to be correct’ and reverse only if the trial court’s

decision is ‘plainly wrong or without evidence to support it.’” Kelly v. Commonwealth, 41

Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc) (quoting Davis v. Commonwealth, 39

Va. App. 96, 99, 570 S.E.2d 875, 876-77 (2002)). Stated otherwise, a reviewing court does not

“ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 318-19 (1979). Rather, “the relevant question is

whether . . . any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Id. at 319. “This familiar standard gives full play to the responsibility of

the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts.” Id.

                       Our oft-repeated statement regarding appellate review of
               witness testimony is, “the trier of fact is the sole judge of the
               credibility of the witnesses, unless, as a matter of law, the
               testimony is inherently incredible.” Walker v. Commonwealth,
               258 Va. 54, 70-71, 515 S.E.2d 565, 575 (1999), cert. denied, 528
               U.S. 1125, 145 L. Ed. 2d 829, 120 S. Ct. 955 (2000) (citations
               omitted). To be “incredible,” testimony “must be either so
               manifestly false that reasonable men ought not to believe it, or it
               must be shown to be false by objects or things as to the existence

       3
         We note that appellant has not asked this Court to consider this assignment of error
under the “ends of justice” exception to Rule 5A:18, and we decline to do so sua sponte.
                                               -8-
                and meaning of which reasonable men should not differ.”
                Cardwell v. Commonwealth, 209 Va. 412, 414, 164 S.E.2d 699,
                701 (1968) (quoting Burke v. Scott, 192 Va. 16, 23, 63 S.E.2d 740,
                744 (1951)).

Juniper v. Commonwealth, 271 Va. 362, 415, 626 S.E.2d 383, 417 (2006). Thus, the

conclusions of the fact finder on issues of witness credibility “may only be disturbed on appeal if

this Court finds that [the witness’] . . . testimony was ‘inherently incredible, or so contrary to

human experience as to render it unworthy of belief.’” Robertson v. Commonwealth, 12

Va. App. 854, 858, 406 S.E.2d 417, 419 (1991) (quoting Fisher v. Commonwealth, 228 Va. 296,

299-300, 321 S.E.2d 202, 204 (1984)).

        “Prior inconsistent testimony is a factor in determining the credibility of a witness, but it

does not automatically render the witness’ testimony incredible.” Fordham v. Commonwealth,

13 Va. App. 235, 240, 409 S.E.2d 829, 832 (1991). “Potential inconsistencies in testimony are

resolved by the fact finder,” not the appellate court. Towler v. Commonwealth, 59 Va. App.

284, 292, 718 S.E.2d 463, 467 (2011). “[T]here can be no relief” in this Court if a witness

testifies to facts “which, if true, are sufficient to maintain the[] verdict, . . . [i]f the trier of the

facts . . . base[d] the verdict upon that testimony,” even if that “witness’ credit [was] impeached

by contradictory statements.” Smith v. Commonwealth, 56 Va. App. 711, 718-19, 697 S.E.2d

14, 17 (2010) (quoting Swanson v. Commonwealth, 8 Va. App. 376, 379, 382 S.E.2d 258, 259

(1989)). In assessing witness credibility, the fact finder may accept the parts of a witness’

testimony it finds believable and reject other parts as implausible. See Pugliese v.

Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24 (1993).

        Appellant argues on appeal that because D.R.’s testimony was replete with

inconsistencies and contradictions, her uncorroborated testimony was inherently incredible. This

contention is without merit.



                                                    -9-
        Contrary to appellant’s suggestion, D.R.’s testimony was not inherently incredible or so

contrary to human experience as to render it unworthy of belief. Appellant notes that D.R.

testified inconsistently in several instances: (1) that appellant put his fingers in her “girl area”;

(2) whether appellant touched her private part with his private part; (3) whether C.R. and E.S.

were in the apartment during and immediately after the incident; (4) what D.R. did with E.S.’s

notebook; (5) what D.R. told C.R. after leaving appellant’s apartment; and (6) whether appellant

was wearing shorts and whether he had a shirt on during the assault. While D.R. did testify

inconsistently in these instances, for the following reasons, these discrepancies did not render her

testimony inherently incredible.

        Appellant contends that the most concerning inconsistency was D.R.’s contradictory

position during direct and cross-examination regarding whether appellant penetrated her vagina

with his fingers. At trial, D.R. initially testified that appellant’s fingers did not penetrate her

vagina, but testified during cross-examination that her vagina had been penetrated. She said she

was not lying but did not recall that detail well. She indicated she felt pressure testifying. D.R.

was twelve years old when the abuse occurred, and a jury reasonably could believe that someone

of her age and life experience would not comprehend the significance of whether appellant’s

finger merely touched her private part or penetrated her vagina.4

        Additionally, D.R.’s inconsistent testimony regarding whether appellant touched his

naked penis to her thigh or her vagina does not render her testimony incredible. At trial, D.R.

testified that appellant’s penis touched her thigh, but she later said he touched his penis around,

meaning on top of, her private part, but he did not put it inside. On re-direct examination, D.R.

explicitly said appellant put his penis on top of her private part and that she recalled that fact



        4
         The court in fact struck the object sexual penetration charge, but noted that that action
was not a comment on D.R.’s credibility.
                                                - 10 -
clearly. As with the prior discrepancy, the significance of the precise location of the touching

was not something a young girl would necessarily comprehend.

       The other inconsistencies in D.R.’s testimony—what D.R. told her younger sister upon

leaving appellant’s apartment, what she did with E.S.’s notebook, whether appellant removed his

pants or only removed his penis from his pants, and where the other children were located in the

apartment during the incident—all concern minor details surrounding the incident. These

discrepancies can be explained by the length of time between the offense and trial, as the trial

occurred two years after the abuse.

       Appellant also alleges that D.R.’s testimony concerning the duration of the incident was

incredible, as she testified that it took twenty-five minutes for appellant to remove her shirt, and

another fifteen minutes for him to remove her pants. He also contends that it was incredible that

E.S. and C.R. saw and heard nothing during the assault. However, D.R. specifically testified that

she was not focused on time during the incident. She also testified at trial that her sister and E.S.

were on the apartment’s balcony, a plausible explanation for why they did not hear the assault.

       Throughout her testimony, D.R. was unwavering in her statements that appellant pushed

her into the bathroom, touched her chest and vagina with his hand, and warned her not to tell

anyone what had happened. She testified twice that appellant’s penis touched her private part.

Based on the record, a reasonable fact finder with all of the evidence before it could determine

that the inconsistencies in D.R.’s various statements arose from her youth, the length of time

between the offense and trial, the traumatic nature of the assault, and the fact that the assailant

was a close family friend. See Corvin v. Commonwealth, 13 Va. App. 296, 299, 411 S.E.2d 235,

237 (1991) (recognizing that a “victim’s youth, fright and embarrassment [may] provide[] the

jury with an acceptable explanation” for a victim’s otherwise inexplicable statements or actions).

Additionally, although D.R. waited a year to report the abuse, this fact alone does not make her

                                                - 11 -
testimony inherently incredible. See Juniper, 271 Va. at 415, 626 S.E.2d at 417 (“The mere fact

that a witness may have delayed in reporting knowledge of a case or given inconsistent

statements during the investigation of a crime does not necessarily render the testimony

unworthy of belief.”). Here, appellant warned D.R. not to tell anyone about what happened, and

she did not report the incident because she was afraid appellant would “do something” to her

family.

          In addition to D.R.’s testimony, the jury also could have considered appellant’s

admission that he left Virginia when told by his wife of D.R.’s allegations as probative evidence

of his guilt. See Ricks v. Commonwealth, 39 Va. App. 330, 335, 573 S.E.2d 266, 268 (2002)

(noting that “any flight at a time when it may be to avoid arrest, prosecution, or confinement

tends to show a consciousness of guilt” (quoting Langhorne v. Commonwealth, 13 Va. App. 97,

103, 409 S.E.2d 476, 480 (1991))). Appellant’s failure to inform law enforcement of his real

identity and his possession of a false identification card were also relevant to prove

consciousness of guilt.

          In this case, D.R.’s testimony, while somewhat contradictory, was not inherently

incredible. The jury, sitting as trier of fact, was able to resolve the inconsistencies in her

testimony, and its acceptance of that testimony was not plainly wrong. The jury reasonably

weighed the totality of the evidence in the case, rejected appellant’s claim of innocence, and

concluded that appellant was guilty of the charged offenses beyond a reasonable doubt. Based

upon the record, we cannot say that the judgment was plainly wrong or without evidence to

support it.




                                                - 12 -
                                       III. CONCLUSION

       We find that appellant has waived his first assignment of error under Rule 5A:18. We

further hold that the evidence was sufficient to sustain appellant’s convictions. Consequently,

we affirm the judgement of the trial court.

                                                                                        Affirmed.




                                              - 13 -